                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RECO N. SIMMONS,

             Plaintiff,
                                                   Case No. 2:18-cv-11984
v.                                                 Hon. George Caram Steeh

ERICA HUSS,

         Defendants.
_______________________/

                  ORDER DENYING PETITIONER’S MOTION
                    FOR RECONSIDERATION [Dkt. 11]

      On February 7, 2019, the Court denied Petitioner’s motion to stay this

case on the grounds that Petitioner failed to show that his unexhausted

claims were not plainly meritless and because he failed to demonstrate

“good cause” for not previously raising the claims in the state courts. Before

the Court is Petitioner’s motion for reconsideration in which he elaborates

on his unexhausted claims in an attempt to show that they are not plainly

meritless.

      Pursuant to Local Rule 7.1(h), a party seeking reconsideration must

demonstrate (i) a “palpable defect” by which the court and the parties have

been “misled,” and (ii) that “correcting the defect will result in a different

disposition of the case.” E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is an



                                       -1-
error that is “obvious, clear, unmistakable, manifest or plain.” United States

v. Cican, 156 F. Supp. 2d 661, 668 (E.D. Mich. 2001).

      Petitioner’s motion for reconsideration completely fails to address his

own failure to file a motion for post-conviction review in the state courts

raising his unexhausted claims before the statute of limitations posed a

concern. Indeed, his motion claims that the unexhausted claims “are

longstanding, open and obvious issues . . . and from a casual reading of

the record they jump out at you.” Dkt. 11, at 16. While an allegation of

ineffective assistance of appellate counsel may explain the failure to raise

the claims on direct appeal, it does not speak to Petitioner’s own inaction.

He fails to explain why he waited until a little more than one week remained

on the period of limitations before he filed his federal habeas petition.

      Accordingly, it is ORDERED that Petitioner's motion for

reconsideration, Dkt. 9, is DENIED.

Dated: March 14, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  March 14, 2019, by electronic and/or ordinary mail and also
                   on Reco N. Simmons #729615, Marquette Branch Prison
                       1960 U.S. Hwy 41 South, Marquette, MI 49855.

                                      s/Barbara Radke
                                        Deputy Clerk



                                           -2-
